
	
		I
		112th CONGRESS
		2d Session
		H. R. 3845
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish an alternative accountability
		  model.
	
	
		1.Short titleThis Act may be cited as the
			 Growth to Excellence Act of
			 2012.
		2.Accountability
			 ModelSection 1111(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is
			 amended—
			(1)in paragraph (3), by adding at the end the
			 following:
				
					(E)Assessments
				above and below grade level
						(i)In
				GeneralNotwithstanding any
				other requirement of this paragraph, a State may carry out this paragraph
				through the use of adaptive assessments that—
							(I)are administered through a computerized
				means;
							(II)are aligned with grade-level academic
				content standards; and
							(III)measure academic growth above and below
				grade level.
							(ii)Requirements
				for adaptive assessmentsFor
				the results of any adaptive assessment to be included in the accountability
				model described under paragraph (12), such results must provide the information
				necessary to determine adequate student growth in accordance with paragraph
				(12)(C)(i).
						;
				and
			(2)by adding at the end the following:
				
					(11)Criteria and
				implementation of accountability model
						(A)In
				general
							(i)Transitional
				participationPrior to a State's adoption of college and career
				ready academic content standards and college and career ready assessments, as
				defined in subparagraphs (B) and (C) of paragraph (13), a State may apply to
				the Secretary to replace the State plan requirements under paragraph (2) with
				the accountability requirements under paragraph (12).
							(ii)Required
				participationAfter the
				adoption of college and career ready academic content standards and college and
				career ready assessments, as defined in subparagraphs (B) and (C) of paragraph
				(13) and required under this subsection—
								(I)a State shall comply with this paragraph
				and paragraph (12) in lieu of paragraph (2); and
								(II)references in
				this Act to section 1111(b)(2) shall be deemed to be references to this
				paragraph and paragraph (12).
								(B)CriteriaA State that participates in the
				accountability model described in paragraph (12) shall carry out the following
				activities:
							(i)Implement challenging college and career
				ready academic content standards, as defined in paragraph (13)(B).
							(ii)Implement college
				and career ready assessments, as defined in paragraph 13(C).
							(iii)For a secondary
				school that awards diplomas, measure graduation rates as defined in section
				200.19(b)(1) of title 34, Code of Federal Regulations.
							(iv)Assess not less
				than 2 of the following additional indicators of whether students are college
				and career ready:
								(I)Student scores on
				the ACT.
								(II)Student scores on
				the SAT.
								(III)The percentage
				of students who attend an institution of higher education.
								(IV)College
				remediation rates.
								(V)Results from
				Advanced Placement or International Baccalaureate exams.
								(VI)Student grade
				point averages at an institution of higher education.
								(VII)Rates of
				completion of the first year at an institution of higher education.
								(v)Provide a
				comprehensive State system of accountability for schools that do not meet the
				standard for adequate student growth, as described in paragraph (12), which
				aims to ensure that each student is college and career ready before such
				student graduates from a secondary school that awards diplomas and which shall
				include, at a minimum—
								(I)the evaluation of
				each school and each group of students described in paragraph (2)(C)(v)(II)
				against annual progress targets described in subclauses (V) and (VI) of
				paragraph (12)(B)(i) that are aligned with the goal of ensuring that each
				student is college and career ready before such student graduates from
				secondary school;
								(II)a system of
				categorization that will group schools based on—
									(aa)how the overall
				performance of students, and the performance of each subgroup of students
				described in paragraph (2)(C)(v)(II), at such school compares to each annual
				progress target described in subclauses (V) and (VI) of paragraph (12)(B)(i);
				and
									(bb)if the school is
				a secondary school, how students at such school perform when measured against
				key indicators of college and career readiness, as described in clauses (iii)
				and (iv);
									(III)supports and
				consequences for each school in the State, as appropriate for each school based
				on the categorization described in subclause (II); and
								(IV)incentives for
				schools that consistently exceed the annual progress targets described in
				subclauses (V) and (VI) of paragraph (12)(B)(i).
								(vi)Adopt
				intervention mechanisms for schools, as described in section 1116.
							(vii)Ensure that
				adequate student growth reports are delivered, in a timely manner, to parents
				and teachers (as appropriate) to enable parents and teachers to examine student
				progress toward becoming college and career ready.
							(C)Assessments
				above and below grade level
							(i)In
				generalIn carrying out the
				assessment requirements described in subparagraph (B)(ii), a State may use
				adaptive assessments described in paragraph (3)(E).
							(ii)Requirements
				for adaptive assessmentsFor
				the results of any adaptive assessment to be included in the accountability
				model described under paragraph (12), such results must provide the information
				necessary to determine adequate student growth in accordance with paragraph
				(12)(C)(i).
							(12)Accountability
				model
						(A)In
				generalEach State that will use an accountability model under
				this paragraph shall submit a plan to the Secretary, which shall demonstrate
				that the State has developed and will implement a single, statewide State
				accountability system that will be effective in ensuring that all local
				educational agencies, public elementary schools, and public secondary schools
				meet the standard of adequate student growth as defined under this
				paragraph.
						(B)Components of
				the accountability model
							(i)In
				generalEach State accountability model shall—
								(I)be based on the
				academic standards and academic assessments adopted under paragraphs (1), (3),
				and (11), and other academic indicators consistent with subparagraph
				(C)(ii);
								(II)take into account
				the achievement of all public elementary school and secondary school
				students;
								(III)be the same
				accountability model that the State uses for all public elementary schools and
				secondary schools and all local educational agencies in the State;
								(IV)include
				components that recognize successful schools and that require intervention
				measures in struggling schools, which the State will use to hold local
				educational agencies and public elementary schools and secondary schools
				accountable for student achievement and for ensuring that such agencies and
				schools meet the standard of adequate student growth as described in
				subparagraph (C), in accordance with this paragraph;
								(V)establish annual
				progress targets for each school that—
									(aa)aim to reduce by half, in less than six
				years—
										(AA)the difference
				between the percentage of students at the top performing schools in the State
				who meet the college and career ready academic content standards described in
				paragraph (13)(B) or make adequate student growth, as described in subparagraph
				(C), and the percentage of such students at each school that is not a top
				performing school; and
										(BB)for each category
				of students described in paragraph (2)(C)(v)(II), the difference between the
				percentage of students who meet the college and career ready academic content
				standards described in paragraph (13)(B) or make adequate student growth, as
				described in subparagraph (C), at the top performing schools in the State, and
				the percentage of such students at each school that is not a top performing
				school; or
										(bb)are
				required to ensure that 100 percent of students are making adequate yearly
				growth to be on track to college and career readiness not later than the end of
				the 2019–2020 school year; or
									(cc)include another
				method that is educationally sound, rigorous, and will result in ambitious, but
				achievable, targets for all students and the subgroups of students described in
				paragraph (2)(C)(v)(II); and
									(VI)establish annual
				progress targets for each secondary school that awards diplomas that—
									(aa)aim
				to reduce by half, in less than 6 years, the difference between the percentage
				of all students and for each subgroup of students described in paragraph
				(2)(C)(v)(II) who graduate from such secondary school and 90 percent; or
									(bb)establishes another single graduation rate
				goal for each subgroup of students described in paragraph (2)(C)(v)(II) that is
				educationally sound, rigorous, ambitious and achievable; and
									(VII)establish a
				system of categorization and related interventions and rewards that groups
				local educational agencies based on their schools’ and students’ performance as
				measured by the annual progress targets established in (B)(i) (V) and (VI).
				States may also include additional indicators such as those established in
				12(C)(ii) in their accountability system for local educational agencies.
								(ii)Definition of
				top performing schoolIn this paragraph, the term top
				performing school means a school that is ranked at the 90th percentile
				when all schools in a State are ranked (with separate rankings for elementary
				schools and for secondary schools) from lowest to highest, based on the
				percentage of students at each school who meet challenging college and career
				ready academic content standards.
							(iii)Top performing
				schoolsA top performing school shall be considered a school that
				is meeting annual progress targets under subclauses (V) and (VI) of clause (i),
				for such time as the school remains a top performing school.
							(C)Adequate student
				growth
							(i)In
				generalThe term adequate student growth shall be
				defined by a State—
								(I)to mean—
									(aa)for
				each student at a school who is not on track to being college and career ready
				in a subject, a rate of growth indicating that the student will be on track to
				being college and career ready within 3 years, or by the last year of student
				testing, whichever is earlier; and
									(bb)for
				a student who is on track to being college and career ready in a subject, but
				is not yet college and career ready, a rate of growth equal to not less than 1
				year of academic growth;
									(II)in a manner
				that—
									(aa)applies the same
				high standards of academic achievement to all public elementary school and
				secondary school students in the State;
									(bb)is
				statistically rigorous, valid, and reliable;
									(cc)results in
				continuous and substantial student academic improvement; and
									(dd)measures the
				progress of public elementary schools, secondary schools, local educational
				agencies, and the State based on the academic assessments described in
				paragraphs (3) and (11).
									(ii)Measures of
				adequate school performance
								(I)In
				generalA State may develop a composite measure of a school’s
				adequate student growth, as described under this paragraph, to be used for
				public reporting, that may incorporate 1 or more of the following
				indicators:
									(aa)Overall student
				cohort proficiency or growth to proficiency on the assessments adopted under
				paragraphs (3) and (11) over a period of 2 or more years.
									(bb)The
				percentage of students who are making sufficient growth to meet the college and
				career ready academic content standards, as described in paragraph (13)(B),
				before the last year that the student is in the student's current school, or in
				less than 3 years, whichever occurs earlier.
									(cc)Progress in
				closing achievement gaps between each group of students listed in paragraph
				(2)(C)(v)(II) and the overall student population of the school over a period of
				2 or more years.
									(dd)For
				secondary schools that award diplomas, a continuous and substantial increase in
				the graduation rate (as defined in section 200.19(b)(1) of title 34, Code of
				Federal Regulations).
									(ee)Year-to-year
				growth and growth to proficiency on the assessments adopted under paragraphs
				(3) and (11).
									(ff)Attendance for
				all public elementary school students.
									(gg)The
				percentage of students who earn sufficient credits to be promoted to the next
				grade.
									(hh)The
				percentage of high school graduates who attend an institution of higher
				education.
									(ii)The
				percentage of high school graduates who do not require remediation at an
				institution of higher education.
									(II)Validity and
				reliabilityThe State shall ensure that each indicator described
				in this clause is rigorous, valid for the indicator's assigned use, reliable,
				and consistent with any relevant nationally recognized professional and
				technical standards.
								(III)Reporting of
				indicatorsA State shall publicly report each of the selected
				indicators that are included within the composite measure of adequate school
				performance, as described in this clause, in the aggregate and disaggregated by
				each group of students described in paragraph (2)(C)(v)(II).
								(D)Annual
				improvement for schoolsEach year, for a school to meet the
				standard for adequate student growth under this paragraph, not less than 95
				percent of each group of students described in paragraph (2)(C)(v)(II) who are
				enrolled in the school are required to take the assessments, consistent with
				paragraph (3), including subparagraph (C)(xi) of such paragraph, and
				with—
							(i)accommodations
				provided in the same manner as those provided under section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794); and
							(ii)accommodations
				and alternative assessments provided in the same manner as those provided under
				section 612(a)(16)(A) of the Individuals with Disabilities Education
				Act.
							(E)Evaluation
							(i)Secretarial
				dutiesThe Secretary shall—
								(I)establish a
				rigorous peer-review process, which shall include a diverse board of experts
				and community stakeholders, to assist in the review of State accountability
				model plans, based on the criteria described in subparagraphs (B) and
				(C)(i);
								(II)appoint
				individuals to the peer-review process who are representative of parents,
				teachers, State educational agencies, and local educational agencies, and who
				are familiar with educational standards, assessments, accountability, the needs
				of low-performing schools, and other educational needs of students;
								(III)if the Secretary
				determines that the State plan does not meet the requirements of this
				paragraph, immediately notify the State of such determination and the reasons
				for such determination;
								(IV)not decline to
				approve a State's accountability model plan before—
									(aa)offering the
				State an opportunity to revise its accountability model plan;
									(bb)providing
				technical assistance in order to assist the State to meet the requirements of
				this paragraph;
									(cc)providing a
				hearing; and
									(dd)allowing the
				State to communicate with peer reviewers in order to further explain or justify
				the merits of the State's accountability model plan; and
									(V)have the authority
				to disapprove a State accountability model plan for not meeting the
				requirements of this paragraph, but shall not have the authority to require a
				State, as a condition of approval of the State accountability model plan, to
				include in, or delete from, such plan 1 or more specific elements of the
				State's academic content standards or to use specific academic assessment
				instruments or items.
								(ii)State
				revisionsA State accountability model plan shall be revised by
				the State educational agency if it is necessary to satisfy the requirements of
				this paragraph.
							(F)Approved
				schoolsIf, as of the date of enactment of the
				Growth to Excellence Act of
				2012, a State has already received approval from the Secretary to
				use an accountability model, the Secretary may allow such State a period of not
				more than 2 years from the date of enactment of such Act to transition to the
				use of the accountability model described in this paragraph.
						(13)DefinitionsIn
				this subsection:
						(A)College and
				career readyThe term college and career ready, when
				used with respect to a student, means that the student meets the requirements
				necessary to be admitted into credit-bearing, nonremedial, entry-level
				coursework at a State public institution of higher education.
						(B)College and
				career ready academic content standardsThe term college and career ready
				academic content standards means challenging academic content standards
				(as required under paragraph (1)) that are—
							(i)developed based on evidence that mastery of
				such standards corresponds to being college and career ready without the need
				for remediation; and
							(ii)(I)common to a significant number of States;
				or
								(II)approved by a system of public 4-year
				institutions of higher education in the State, such that mastery of such
				standards leads to placement into credit-bearing, nonremedial, first-year
				coursework for a student admitted to an institution of higher education that is
				part of such system.
								(C)College and
				career ready assessmentsThe term college and career ready
				assessments means an assessment for mathematics and an assessment for
				reading or language arts that—
							(i)measures the
				annual academic growth of individual students;
							(ii)is aligned with
				the college and career ready academic content standards described in this
				paragraph; and
							(iii)meets the
				requirements under paragraph (3).
							(D)On track to
				being college and career readyThe term on track to being college
				and career ready in a subject means that a student is performing at or
				above grade level, such that the student will be college and career ready in
				the subject before graduation from secondary school, as measured by the State
				assessment
				system.
						.
			
